DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 9-14 are currently amended. Claims 2-8 are cancelled. Currently claims 1 and 9-19 are currently under review.

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive. The Applicant argues on page 6 of the remarks that Smith does not teach “a processor controls an operation corresponding to the second touch time information to be executed on the icon included in the first region” and argues on page 7 of the remarks that when Smith’s static state is selected, the icon is no longer modifiable by user input. 
The Office disagrees. Figure 5 of Smith depicts an icon is changed from item 508 to item 512 in a period from t0 to t1 at a pressure level where a first touch time information is from t0 to t1. Smith also teaches in paragraph 289, “a selection may be established if the user maintains a contact pressure level for a predefined amount of time” where a second touch time information is from t1 to t2 including t0 to t1. Paragraph 311 of Smith indicates “the method 600 may be implemented in the context of the architecture and environment of the previous Figures or any subsequent Figure(s)” and in paragraph 315, “a context sensitive UI control widget selection function may visually indicate the selection of a widget to the user before the selection has been established. For example, in one embodiment, the selection function may highlight the outline of the widget. In another embodiment, the selection function may shade the widget using a predefined mask of the widget” which is prior to a selection state .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Pub. No.: US 2019/0146625 A1) in view of Kawai et al. (Pub. No.: US 2017/0153712 A1) hereinafter referred to as Kawai in view of Smith (Pub. No.: US 2016/0188181 A1).
With respect to Claim 1, Zhu teaches a touch input device (fig. 2; ¶44) comprising: a touch screen (fig. 2; ¶31); and a processor (¶62); wherein in response to a first touch time information of a touch input to a first region including at least one icon on the touch screen, the processor controls to change a size of the icon included in the first region (¶31, “After detecting that the pressure values are continuously applied for a predetermined pressing time t1, a plurality of display levels may be defined correspondingly as the pressure values increase, and the display size and displayed content items of the corresponding window are defined for each display level, thereby establishing a one-to-one correspondence relationship between the display levels of the windows of the plurality of applications and the pressure values applied on the icons of the plurality of applications”; ¶44-47).
controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen.
Kawai teaches an input device (figs. 1-4) comprising a processor (fig. 1-4, item 4; ¶76); wherein in response to a first touch time information of a touch input to a first region including at least one icon on the touch screen, the processor controls to change a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen (fig. 19; ¶172).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the touch input device of Zhu, such that the processor controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
Zhu and Kawai combined do not mention wherein after the icons included in the first and second regions are changed, in response to a second touch time information of the touch continuously inputted to the first region, the processor controls an operation corresponding to the second touch time information to be executed on the icon included in the first region, wherein the first touch time information is information in which the touch is maintained in the first region for a first time or longer, wherein the second touch time information is information in which the touch is maintained in the first region for a second time or longer, and wherein the second time is a longer time than the first time.
Smith teaches a touch input device (fig. 1, item 104/106: lap-top computer, mobile phone, tablet; fig. 2; ¶215-216) comprising: a touch screen (¶217); and a processor (fig. 2, item 210; ¶216); wherein in response to a first touch time information of a touch input to a first region, the processor controls to change a size of a selection area included in the first region (fig. 5, ¶245, ¶298, “a user's finger 502 may exert a small amount of force over contact area 504, which is centered on contact point 506 located on a pressure sensitive touch screen. If the contact pressure level is sufficient, then a selection area 508 having a selection boundary 510 is calculated and displayed. As the contact pressure is increased, the selection boundary expands to encompass a larger selection area 512” or fig. 9, ¶402; first touch time information comprises the time the finger in figure 5 is in contact at 506 and applying pressure to increase item 508 to be item 512); in response to a second touch time information of the touch continuously inputted to the first region (fig. 5; second touch time information comprises the time the finger in figure 5 is in contact at 506 when the icon is at the size of item 512 which is continuously inputted such that a context sensitive UI control widget function may visually indicate selection of a widget to the user; ¶289, “a selection may be established if the user maintains a contact pressure level for a predefined amount of time”), the processor controls an operation corresponding to the second touch time information to be executed on the icon included in the first region  (¶299, “the method 600 may be implemented in the context of the architecture and environment of the previous Figures or any subsequent Figure(s).”; ¶311; ¶315, “a context sensitive UI control widget selection function may visually indicate the selection of a widget to the user before the selection has been established… the selection function may highlight the outline of the widget. In another embodiment, the selection function may shade the widget using a predefined mask of the widget”- an operation corresponding to the second touch time information to be executed on the icon included in the first region is the visual change of the widget), wherein the first touch time information is information in which the touch is maintained in the first region for a first time or longer (¶242; ¶244-245; see figure 5, first touch time information is pressure level and time associated with no contact at time zero, to light contact pressure to increased contact pressure at time t1 so that the icon is increased from item 508 to be item 512), wherein the second touch time information is information in which the touch is maintained in the first region for a second time or longer, and wherein the second time is a longer time than the first time (¶289, after the increased contact pressure in figure 5, the touch is maintained at a contact pressure level for a predefined amount of time from t0 to t2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined touch input device of Zhu and Kawai, such that a selection area corresponds to an icon, resulting in wherein after the icons included in the first and second regions are changed, in response to a second touch time information of the touch continuously inputted to the first region, the processor controls an operation corresponding to the second touch time information to be executed on the icon included in the first region, wherein the first touch time information is information in which the touch is maintained in the first region for a first time or longer, wherein the second touch time information is information in which the touch is maintained in the first region for a second time or longer, and wherein the second time is a longer time than the first time, as taught by Smith so as to provide an improved user input selection process (¶10). 
With respect to Claim 9, Zhu teaches a touch input method (fig. 1; ¶29) comprising: changing a size of an icon included in a first region on a touch screen (fig. 1, S12 to S13; ¶31; ¶44-47).
Zhu does not mention changing a transparency of at least one icon included in a second region in response to a first touch time information of a touch input to the first region, wherein the second region is a region other than the first region on the touch screen.
Kawai teaches an input method (figs. 12-13, 18A, 18B, 18C; ¶124; ¶134) comprising: in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, changing a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and changing a transparency of at least one icon included in the second region, in response to a first touch time information of a touch input to the first region, wherein the second region is a region other than the first region on the touch screen (fig. 19; ¶172).
(¶69). 
Zhu and Kawai combined do not mention executing an operation corresponding to a second touch time information on the icon included in the first region in response to the second touch time information of the touch continuously inputted to the first region after the icon included in the first and second regions are changed, wherein the first touch time information is information in which the touch is maintained in the first region for a first time or longer, wherein the second touch time information is information maintained in the first region for a second time or longer, and wherein the second time is a longer time than the first time.
Smith teaches a touch input device (fig. 1, item 104/106: lap-top computer, mobile phone, tablet; fig. 2; ¶215-216) and a method (fig. 4) comprising: a touch screen (¶217); and a processor (fig. 2, item 210; ¶216); wherein the processor: changes a size of a selection area included in the first region, in response to a first touch time information of a touch input to a first region (fig. 5, ¶245, ¶298, “a user's finger 502 may exert a small amount of force over contact area 504, which is centered on contact point 506 located on a pressure sensitive touch screen. If the contact pressure level is sufficient, then a selection area 508 having a selection boundary 510 is calculated and displayed. As the contact pressure is increased, the selection boundary expands to encompass a larger selection area 512” or fig. 9, ¶402; first touch time information comprises the time the finger in figure 5 is in contact at 506 and applying pressure to increase item 508 to be item 512); executes an operation corresponding to a second touch time information (¶299, “the method 600 may be implemented in the context of the architecture and environment of the previous Figures or any subsequent Figure(s).”; ¶311; ¶315, “a context sensitive UI control widget selection function may visually indicate the selection of a widget to the user before the selection has been established… the selection function may highlight the outline of the widget. In another embodiment, the selection function may shade the widget using a predefined mask of the widget”- an operation corresponding to the second touch time information to be executed on the icon included in the first region is the visual change of the widget) in response to the second touch time information of the touch continuously inputted to the first region (fig. 5; second touch time information comprises the time the finger in figure 5 is in contact at 506 when the icon is at the size of item 512 which is continuously inputted such that a context sensitive UI control widget function may visually indicate selection of a widget to the user; ¶289, “a selection may be established if the user maintains a contact pressure level for a predefined amount of time”), wherein the first touch time information is information in which the touch is maintained in the first region with a constant magnitude of a touch pressure for a first time or longer (¶242; ¶244-245; see figure 5, first touch time information is pressure level and time associated with no contact at time zero, to light contact pressure to increased contact pressure at time t1 so that the icon is increased from item 508 to be item 512), wherein the second touch time information is information in which the touch is maintained in the first region for a second time or longer, and wherein the second time is a longer time than the first time (¶289, after the increased contact pressure in figure 5, the touch is maintained at a contact pressure level for a predefined amount of time from t0 to t2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined method of Zhu and Kawai, such that a selection area corresponds to an icon, resulting in the processor executing an operation corresponding to a second touch time information on the icon included in the first region in response to the second touch time information of the touch continuously inputted to the first region after the icon included in the first and second regions are changed, wherein the first touch time information is information in which the touch is maintained in the first region for a first time or longer, wherein the second touch time information is (¶10). 
With respect to Claim 10, claim 9 is incorporated, Zhu does not mention wherein the icon state changes a number of the at least one icon included in a second region.
Kawai teaches an input method (figs. 12-13, 18A, 18B, 18C; ¶124; ¶134) comprising: in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, changing a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and changing a transparency of at least one icon included in the second region, in response to a first touch time information of a touch input to the first region, wherein the second region is a region other than the first region on the touch screen (fig. 19; ¶172); wherein the icon state changes a number of the at least one icon included in a second region (fig. 19 (b); fig. 24B; ¶172, “the adjacent button is hidden”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the touch input method of Zhu, Kawai, and Smith, wherein the icon state changes a number of the at least one icon included in a second region, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
With respect to Claim 11, claim 9 is incorporated, Zhu does not mention wherein the icon state changes a color of the at least one icon included in the second region.
Kawai teaches an input method (figs. 12-13, 18A, 18B, 18C; ¶124; ¶134) comprising: in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, changing a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and changing a transparency of at least one icon included in the second region, in response to a first touch time information of a touch input to the first region, wherein the second region is a region other than (fig. 19; ¶172); wherein the icon state changes a color of the at least one icon included in the second region (¶172, “thinning the color”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch input method of Zhu, Kawai, and Smith, wherein the icon state changes a color of the at least one icon included in the second region, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
With respect to Claim 12, claim 9 is incorporated, Zhu teaches wherein the icon state changes an arrangement of the at least one icon included in the second region (fig. 2, when A1 and B1 change to A2 and B2 some of the other window icons are moved).
With respect to Claim 13, claim 9 is incorporated, Zhu teaches wherein the icon state changes a size of the at least one icon included in the second region (fig. 2, changing A1 to A2 changes B1 from a larger size to a smaller size shown as B2; ¶44-47).
With respect to Claim 14, claim 9 is incorporated, Zhu teaches wherein the icon state changes a shape of the at least one icon included in the second region (fig. 2, the shape of B1 changes from a rectangle to a square B2 as the shape of A1 changes to A2; ¶44).
With respect to Claim 15, claim 1 is incorporated, Zhu does not mention wherein the processor controls to change a number of the at least one icon included in the second region.
Kawai teaches an input device (figs. 1-4) comprising a processor (fig. 1-4, item 4; ¶76); wherein in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, the processor controls to change a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen (fig. 19; ¶172); wherein (fig. 19 (b); fig. 24B; ¶172, “the adjacent button is hidden”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch input device of Zhu, Kawai, and Smith, wherein the processor controls to change a number of the at least one icon included in a second region, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
With respect to Claim 16, claim 1 is incorporated, Zhu does not teach wherein the processor controls to change a color of the at least one icon included in the second region (¶172).
Kawai teaches an input device (figs. 1-4) comprising a processor (fig. 1-4, item 4; ¶76); wherein in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, the processor controls to change a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen (fig. 19; ¶172);  wherein the processor controls to change a color of the at least one icon included in the second region (¶172, “thinning the color”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch input device of Zhu, Kawai, and Smith, wherein the processor controls to change a color of the at least one icon included in the second region, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
With respect to Claim 17, claim 1 is incorporated, Zhu teaches wherein the processor controls to change an arrangement of the at least one icon included in the second region (fig. 2, when A1 and B1 change to A2 and B2 some of the other window icons are moved).
Claim 18, claim 1 is incorporated, Zhu teaches wherein the processor controls to change a size of the at least one icon included in the second region (fig. 2, changing A1 to A2 changes B1 from a larger size to a smaller size shown as B2; ¶44-47).
With respect to Claim 19, claim 1 is incorporated, Zhu teaches wherein the processor controls to change a shape of the at least one icon included in the second region (fig. 2, the shape of B1 changes from a rectangle to a square B2 as the shape of A1 changes to A2; ¶44).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/               Examiner, Art Unit 2621       

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621